             Case 1:18-cv-08396-VEC-RWL Document 185 Filed 09/07/21 Page 1 of 2
                                                                                         USDC SDNY
                                EISNER DICTOR & LAMADRID, P.C.                           DOCUMENT
                                                  ATTORNEYS AT LAW
                                                                                         ELECTRONICALLY FILED
MEMO ENDORSED                                39 BROADWAY, SUITE 1540
                                            NEW YORK, NEW YORK 10006

                                             TELEPHONE: (212) 473-8700
                                                                                         DOC #:
                                                                                         DATE FILED: 9/7/2021
                                             FACSIMILE: (212) 473-8705                           OF COUNSEL
 EUGENE G. EISNER
 BENJAMIN N. DICTOR                                                                           NATHANIEL K. CHARNY*
 THOMAS J. LAMADRID                          E-MAIL: office@eisnerdictor.com                   ROGER J. BERNSTEIN
                                            INTERNET: www.eisnerdictor.com
                                                                                            *NY AND NJ BAR




                                                       September 3, 2021
       VIA ECF

       Hon. Valerie E. Caproni
       United States District Judge
       Thurgood Marshall
       United States Courthouse
       40 Foley Square
       New York, NY 10007
                                              Re:      Orellana et al. v. Real Innovative Construction,
                                                       LLC et al., No. 18-cv-8396 (VEC) (RWL)

       Dear Judge Caproni:

       This office represents plaintiffs in the above-referenced matter. I write to request a 45-day
       extension to submit plaintiff’s application for default judgment against Defendant Carlos
       Morales.

       Pursuant to Your Honor’s July 12, 2021 Order, plaintiffs are to submit their application for
       default judgment against defendant Morales no later than September 10, 2021. While counsel has
       prepared the documents needed for the application, counsel is still in the process of finalizing,
       and having each of the 34 plaintiffs execute declarations in support of the damages calculation.
       By way of background, on July 27, 2021, plaintiffs obtained a Clerk’s Certificate of Default as
       against defendant Morales. ECF Doc. # 182. On August 6, 2021, default judgment was entered
       as against defendant Real Innovative Construction, LLC (“RIC”) as to liability only. ECF Doc. #
       183. (The application for default judgment against defendant Morales will be for liability and
       damages.) The only other defendant remaining in this action other than RIC and Morales is
       defendant Andy Garcia. The action, however, is stayed as against defendant Garcia as he filed
       for bankruptcy during the pendency of this action and his Chapter 13 bankruptcy case remains
       pending in the Middle District of Pennsylvania. (Defendant Garcia’s Chapter 13 plan is
       scheduled to end in August 2024.)

       This is plaintiffs’ first request for an extension of time to file their default judgment application
       against defendant Morales. Plaintiffs’ requested extension will not affect any other pending
       deadlines.

       Accordingly, plaintiffs request that the time for them to submit their application for default
       judgment against defendant Morales be extended to October 25, 2021.
         Case 1:18-cv-08396-VEC-RWL Document 185 Filed 09/07/21 Page 2 of 2

EISNER DICTOR & LAMADRID, P.C.
    Hon. Valerie E. Caproni

    Page | 2
                                         Re:     Orellana et al. v. Real Innovative Construction,
                                                 LLC et al., No. 18-cv-8396 (VEC) (RWL)



    Thank you for your consideration in this matter.

                                                 Respectfully submitted,



                                                 Thomas J. Lamadrid




          Application GRANTED. Plaintiffs' deadline to apply for a default judgment against
          Carlos Morales is extended to October 25, 2021.


          SO ORDERED.


                                      9/7/2021
                                      9/7/20
          HON. VALERIE CAPRONI
          UNITED STATES DISTRICT JUDGE
